—In an action, inter alia, to recover a real estate broker’s commission, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Robbins, J.), dated November 1, 1994, as denied that branch of their motion which is to dismiss the fourth cause of action for failure to state a cause of action.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the defendants’ motion which is to dismiss the fourth cause of action is granted, and the fourth cause of action is dismissed.
The plaintiff commenced this action against, inter alia, the defendant Kozy Shack, Inc., alleging that it had tortiously interfered with the plaintiff’s contract to obtain a broker’s commission when Kozy Shack, Inc., offered to purchase, and subsequently did purchase, a parcel of real estate. The plaintiff had allegedly previously procured a buyer who was ready, willing, and able to purchase the property. In order to state a cause of action for tortious interference with a contract, a plaintiff must allege, inter alia, that a defendant wrongfully interfered with the contract (see, Kronos, Inc. v AVX Corp., 81 NY2d 90; Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183; EDP Hosp. Computer Sys. v Bronx-Lebanon Hosp. Ctr., 212 AD2d 570). The plaintiff failed to allege sufficient facts to plead such wrongful conduct (see, Nassau Diagnostic Imaging & Radiation Oncology Assocs. v Winthop-University Hosp., 197 AD2d 563). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.